UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4185


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

REGINALD D. THOMPSON, a/k/a Reggie,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-cr-00282-D-1)


Submitted: November 26, 2018                                Decided: November 29, 2018


Before WILKINSON and MOTZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Stephen C. Gordon, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, Kristine L. Fritz, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reginald D. Thompson pled guilty to possession of a firearm by a convicted felon,

in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012), and was sentenced to 52

months’ imprisonment. Thompson appeals his sentence, arguing that the district court

erred in applying a four-level enhancement for possession of a firearm in connection with

another felony offense under U.S. Sentencing Guidelines Manual § 2K2.1(b)(6)(B)

(2016). The Government contends that, even if the district court erred in applying this

enhancement, the sentence may be affirmed because the district court announced the

same sentence as an alternative variant sentence. We agree with the Government and

affirm the district court’s judgment.

       When a sentencing court imposes a Guidelines sentence and states that it would

impose the same term as an alternative variant sentence, “rather than review the merits of

each [Guidelines] challenge[s], we may proceed directly to an ‘assumed error

harmlessness inquiry.’” United States v. Gomez-Jimenez, 750 F.3d 370, 382 (4th Cir.

2014) (quoting United States v. Hargrove, 701 F.3d 156, 162 (4th Cir. 2012)). “A

Guidelines error is considered harmless if we determine that (1) ‘the district court would

have reached the same result even if it had decided the guidelines issue the other way,’

and (2) ‘the sentence would be reasonable even if the guidelines issue had been decided

in the defendant’s favor.’” Gomez-Jimenez, 750 F.3d at 382 (quoting United States v.

Savillon-Matute, 636 F.3d 119, 123 (4th Cir. 2011)).

       In this case, the district court explicitly stated that it would have imposed a 52-

month sentence even if it had miscalculated Thompson’s advisory Guidelines range. We

                                            2
conclude that this statement satisfies the first part of the harmlessness inquiry. Gomez-

Jimenez, 750 F.3d at 383.

       The second part of the inquiry considers whether Thompson’s 52-month sentence

would be reasonable even if the Guidelines issue were decided in his favor. See United

States v. McDonald, 850 F.3d 640, 643 (4th Cir. 2017). The record reveals that the

district court discussed the applicable 18 U.S.C. § 3553(a) (2012) sentencing factors in

support of its decision to impose a 52-month term. Given the district court’s reasoning

and the deferential standard of review we apply when reviewing criminal sentences, see

Gall v. United States, 552 U.S. 38, 51, 59-60 (2007), we conclude that Thompson’s

sentence would be substantively reasonable even if the disputed Guidelines issue had

been resolved in his favor. See Savillon-Matute, 636 F.3d at 123-24. Therefore, even

assuming that the district court erred in its Guidelines calculations, in light of the district

court’s alternate variant sentence, such error is harmless.

       Accordingly, we affirm the criminal judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              3